ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 12/08/2020.
Claims 1- 3, 13-15, 17, 21-25 are presently pending and active. Claim 1 is an independent claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Baker on 02/12/2021 (and vide Email dated 02/12/2021, attached).
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A plasma processing apparatus comprising:
a processing container formed by assembling a container upper portion having an upper side wall and a container lower portion having a lower side wall;
a stage provided in the container lower portion of the processing container; and
a peripheral introduction part configured to be an assembly, configured to be sandwiched between the upper side wall and the lower side wall, and configured to provide a plurality of gas 
wherein the at least two members include a first ring member and a second ring member,
wherein the peripheral introduction part, the container upper portion and the container lower portion are thermally and electrically connected to each other,
wherein the peripheral introduction part, the container upper portion, and the container lower portion are formed of aluminum,
wherein an aluminum oxide film is formed on an inner wall of the gas flow path, and the plurality of the gas discharge ports communicate with a corner portion of a cross-section of the gas flow path,[[ and]]
wherein the gas discharge ports are open obliquely upward from the upper portion on the inner side of the gas flow path,
wherein the container lower portion and the second ring member are positioned by a first pin extending along the axis, and the second ring member, the first ring member, and the container upper portion are positioned by a second pin extending along the axis, and
wherein the first pin does not penetrate the first ring member, while the second pin penetrates the second ring member.




Claims 3, 15: CANCELLED.

22.	(Currently Amended) The plasma processing apparatus according to claim[[ 2]] 1, wherein the outer surface of the first ring member and each extending direction of the gas discharge ports intersect each other at a right angle.

23.	(Currently Amended) The plasma processing apparatus according to claim[[ 3]] 1, wherein the first pin is removable from the container lower portion and the second ring member, and the second pin is removable from the second ring member, the first ring member, and the container upper portion.

Claims 24, 25: CANCELLED.

Allowable Subject Matter
Claims 1, 2, 13-14, 17, 21-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Satou, Adachi, Fink, Wang, Ohmi, Matsumoto) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " wherein the container lower portion and the second ring member are positioned by a first pin extending along the axis, and the second ring member, the first ring member, and the container upper portion are positioned by a second pin extending along the axis, and
wherein the first pin does not penetrate the first ring member, while the second pin penetrates the second ring member”, in the context of other limitations of the claim. Applicant’s remarks (page 2) dated 12/08/2020 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kellogg et al (US 2012/0003836) teach an alignment pin 353 disposed between a movable ground ring 400 and a fixed ground ring 340 (Fig. 5B and at least 0040, 0041) but do not teach limitations of amended claim 1, like container upper portion, container lower portion, second pin etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716